  Case 1:19-cv-00349-LPS Document 3 Filed 05/07/19 Page 1 of 1 PageID #: 18


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

LOUIS SCARANTINO, Individually and On              )
Behalf of All Others Similarly Situated,           )
                                                   )
                      Plaintiff,                   ) Case No. 1:19-cv-00349-LPS
                                                   )
       v.                                          ) CLASS ACTION
                                                   )
CIVITAS SOLUTIONS, INC., BRUCE                     ) JURY TRIAL DEMANDED
NARDELLA, CHRIS DURBIN, JAMES                      )
ELROD, JR., PATRICK M. GRAY, PAMELA                )
LENEHAN, ROBERT L. ROSNER, GREGORY                 )
ROTH, GUY SANSONE, and MARY ANN                    )
TOCIO,                                             )
                                                   )
                      Defendants.                  )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Louis

Scarantino (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

with prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

DATED: May 7, 2019                              RIGRODSKY & LONG, P.A.

                                          By: /s/ Brian D. Long
                                              Brian D. Long (#4347)
OF COUNSEL:                                   Gina M. Serra (#5387)
                                              300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                  Wilmington, Delaware 19801
Richard A. Maniskas                           Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300               Facsimile: (302) 654-7530
Berwyn, PA 19312                              Email: bdl@rl-legal.com
Telephone: (484) 324-6800                     Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                          Attorneys for Plaintiff
